Order entered June 10, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00868-CV

                              BRIGETTA D’OLIVIO, Appellant

                                                V.

                                     GREG FOX, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-05606

                                            ORDER
       Before the Court is “Appellant’s Motion to Reverse Trial Court’s Final Judgment for

Fraud and Appellant’s Motion for Sanctions” filed on June 3, 2019. Because appellant seeks

reversal of the trial court’s judgment, the Court is not clear if she intends this filing to be her

brief on the merits.

       To the extent, appellant continues to complain about the accuracy of the appellate record,

we DENY the motion, including the request that we impose sanctions against appellees and their

counsel.

       To the extent, appellant intends this filing to be her brief, it fails to comply with the

briefing requirements. See TEX. R. APP. P. 38.1. Specifically, appellant’s brief is deficient in the

following respects:
       1.      It does not contain a complete list of all parties to the trial court’s judgment or
               order appealed from, with the names and addresses of all trial and appellate
               counsel. Id. 38.1(a).

       2.      It does not contain a table of contents with references to the pages of the brief.
               Id. 38.1(b).

       3.      It does not contain an index of authorities arranged alphabetically and
               indicating the pages of the brief where the authorities are cited. Id. 38.1(c).

       4.      It does not contain a concise statement of the case, the course of proceedings,
               and the trial court’s disposition of the case supported by record references. Id.
               38.1(d).

       5.      It does not concisely state all issues or points presented for review. Id. 38.1(f)

       6.      It does not contain a concise statement of the facts supported by record
               references. Id. 38.1(g).

       7.      It does not contain a succinct, clear, and accurate statement of the arguments
               made in the body of the brief. Id. 38.1(h).

       8.      The argument does not contain appropriate citations to authorities and to the
               record. Id. 38.1(i).

       We ORDER appellant to file an amended brief correcting the above-noted deficiencies

within twenty days of the date of this order.

                                                      /s/     BILL WHITEHILL
                                                              JUSTICE